Title: To Thomas Jefferson from James Madison, 22 July 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
July 22. 1793

My last was on the 18th. and acknowledged yours of the 30th. ult: and 7th. inst: I had not then time to mention that W.N. passed an evening with me on his way home from his brother’s where he had met E.R. on his return to Pha. From his conversation, his sentiments are right and firm on the French Revoln. and in other respects I discovered no symptoms of heresy. He spoke particularly and emphatically of the unquestionable unanimity of the Country in favor of the cause of F. I have no doubt that he held this language to every one, and consequently that the impressions depending on him have been rightly made. I could  not but infer from all that he said with regard to E. R. that he considered the sentiments of him on French affairs as similar to his own, and to such as were expressed by myself. Some allowance however in all such conversations must be made for the politeness or policy of respecting the known sentiments of the party to which they are addressed or communicated. He had seen the first part of H’s publication and spoke of it as from that quarter. He expressed some surprise at the doctrines and cabinet efforts of the Author as he had learnt them from E.R. and seemed unable to account for some things without suspecting H. of a secret design to commit and sacrifice the Pt. His ideas on this subject must have grown out of the language of E. R. if not actually copied from it. I have read over with some attention the printed papers you inclosed, and have made notes towards a discussion of the subject. I find myself however under some difficulties first from my not knowing how far concessions have been made on particular points behind the Curtain, 2dly. from my not knowing how far the P. considers himself as actually committed with respect to some doctrines, 3dly. from the want of some lights from the Law of Nations as applicable to the construction of the Treaty, 4th. from my ignorance of some material facts—such as whether any call was made by G.B. or any other Belligerent power for the intentions of the U.S. prior to the Proclamation—whether F. was heard on the subject of her constructions and pretensions under the Treaty—whether the Ex. had before them any authentic documents or entered into any discussions, on the question whether the war between F. and G.B. is offensive or defensive &c: I do not mean that all such information ought to be brought into the controversy, tho’ some of it is necessary and some more might be used to advantage. But all or most of it seems proper in order to avoid vulnerable assertions or suppositions which might give occasion to triumphant replies. If an answer to the publication be undertaken, it ought to be both a solid, and a prudent one. None but intelligent readers will enter into such a controversy, and to their minds it ought principally to be accomodated. If you can lay your hands on the Explanatory publication of the real object of the Proclamation referred to in your last, or the preceding one, send it to me. The one I had is no longer in my hands. I expect to day to receive your letter next in date to the 7th.
